IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00139-CR
 
Robert Ford,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 272nd District Court
Brazos County, Texas
Trial Court # 02-000687-CV-272
 

MEMORANDUM 
Opinion

 




            The trial court signed a judgment on March 22,
 2004 ordering the
forfeiture of $785.00 in currency seized from Robert Ford in the course of a
narcotics investigation.  Ford filed a
motion for out-of-time appeal with the Clerk of this Court on June 25,
 2004.[1]
          Forfeiture
proceedings are governed by the procedural rules applicable to civil trials and
appeals generally.  Hardy v. State, 50 S.W.3d 689, 692 (Tex. App.—Waco 2001), aff’d, 102 S.W.3d 123 (Tex. 2003). 
Accordingly, Ford’s notice of appeal was due on April 21.  See
Tex. R. App. P. 26.1(a).
          The
Clerk of this Court notified the parties that the notice of appeal is untimely
and that the appeal would be dismissed for want of jurisdiction if a response
showing grounds for continuing the appeal was not filed within ten days.  Ford has not filed a response stating a basis
for this Court to exercise jurisdiction. 
The State has filed a motion to dismiss the appeal.
This
Court has no authority to grant an out-of-time appeal.  Accordingly, Ford’s motion for out-of-time
appeal is denied, the State’s motion is granted, and the appeal is
dismissed.  Id. 42.3(a).
PER
CURIAM
 
Before Chief Justice Gray,




Justice Vance, and
Justice Reyna
Appeal dismissed
Opinion delivered and filed August, 18, 2004
[CR25]
 




[1]           This
is the date of mailing.  See Tex.
R. App. P. 9.2(b).